Citation Nr: 0936466	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied service 
connection for fungus of the feet and groin, and an 
unspecified skin disability, all claimed as secondary to 
Agent Orange exposure.

The issue was originally decided by the RO as three separate 
issues: service connection for fungus of the feet, service 
connection for fungus of the groin, and service connection 
for an unspecified skin disability.  However, because the 
Veteran asserts these disabilities are of a similar nature 
and all result from exposure to Agent Orange during military 
service, consolidation of the appeal into a single issue, as 
characterized above, is appropriate.

This issue was previously remanded by the Board in December 
2004.  After the Veteran testified before the undersigned at 
a Travel Board hearing in March 2006, the issue was again 
remanded in January 2008 for additional development.  That 
development has been completed, and the case is once again 
before the Board for appellate review.


FINDING OF FACT

A skin disability did not have its onset in service, nor is 
it otherwise attributable to service.




CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor is it due to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2001 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, the letter did not inform the 
Veteran of the criteria for establishing an effective date or 
disability rating.

An additional letter was sent to the Veteran in July 2005.  
The Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  The 
Veteran was also informed of the criteria for establishing a 
disability rating and effective date.  In that regard, the 
July 2005 letter fully complied with VCAA notice requirements 
for service connection claims.

Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the July 
2005 letter that addressed all notice elements, including the 
criteria for establishing the criteria for establishing a 
disability rating and effective date.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the claim was then readjudicated by way of an SSOC in July 
2009, after the notice was provided.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (Court) to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records, lay 
statements, Travel Board hearing transcript, and VA 
authorized examination reports have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded a VA examination in June 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and considers 
the relevant medical facts and principles; and provides an 
opinion as to the etiology of the Veteran's skin disability 
with supporting rationale.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307 (2008).  The Veteran's service personnel records show 
that he served in the Republic of Vietnam during the Vietnam 
era. Therefore, he is entitled to a presumption of exposure 
to herbicide agents.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 
C.F.R. § 3.309 (2008).

While chloracne is a presumptive skin disorder associated 
with herbicide exposure, the Veteran's record does not 
contain a current diagnosis of chloracne.  Instead, the 
Veteran has current or previous diagnoses of skin disorders 
including, but not limited to, dermatitis, tinea inguinalis, 
tinea pedis, and eczema.  Therefore, the Agent Orange 
presumption does not apply in this case.

As such, the Veteran does not currently have a diagnosis of 
any disorder that is recognized as a presumptive disease due 
to the exposure to herbicides.  VA regulations are clear on 
what type of disorders are entitled to such presumption.

Although the Veteran's currently-diagnosed skin disorders are 
not among the presumptive disorders as per 38 C.F.R. § 
3.309(e), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual, direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  The Veteran has asserted that 
he has skin disorders which originated during his period of 
active service, to include as the result of herbicide 
exposure.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

At the outset, the Board notes that the Veteran has been 
diagnosed with dermatological disorders to include a tinea 
inguinalis, dermatitis, tinea pedis, tinea cruris, and 
eczema.  His first documented treatment after service was 
April 1990.  See June 2009 VA examination, VA treatment 
records.  Thus, element (1) above has been satisfied for the 
Veteran's claim, as the Veteran has provided evidence of 
diagnoses of multiple skin disorders.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of a skin disability or condition in 
service.  However, the Board notes that the Veteran was 
awarded the Combat Infantryman's Badge, indicative of combat 
participation.  In considering claims of Veteran's who 
engaged in combat, the adverse effect of not having an 
official report of an inservice injury or disease can be 
overcome by satisfactory lay evidence or other evidence which 
shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  
These veterans may prove service connection by "satisfactory 
lay or other evidence" even in the absence of official 
records.  Section 1154(b) relaxes evidentiary standards so 
that "satisfactory lay or other evidence" can be used by 
combat veterans to demonstrate incurrence or aggravation of a 
disability in service.  Nonetheless, during the Veteran's 
October 1968 separation examination, the examining physician 
noted that the Veteran's skin was normal, and no defects were 
noted.  The Veteran checked "no" to any current or prior 
skin diseases and indicated he was "in good health."

The Veteran's first complaints of a rash date to April 1990, 
when he reported a rash of both feet and behind his knees.  
Physical examination revealed typical tinea lesions.  Tinea 
imbricata was diagnosed, and he was given medication.  In 
December 1991, he sought treatment for a rash of both legs.  
Eczema was diagnosed at that time.  An erythematous patch, 
thought to be fungal in nature, was noted at the groin in 
September 1992.  He was seen at the VA dermatological clinic 
in May 1993, when chronic dermatitis of the hands was 
reported.  He was given a medicated cream.  He again sought 
treatment for a skin rash of the hands in July and August 
1993.  Hyperpigmented patches were also observed along the 
legs, and dyshidrotic eczema was diagnosed.  In February 
1994, he was seen for itchy nodular lesions on the sole of 
the right foot.  Dishydrotic eczema was again diagnosed, 
along with pruritis. The Veteran was given a medicated 
lotion.  Similar lesions were seen on his left foot in April 
1994. 
 
In April 1999, the Veteran was again treated for a rash of 
the groin, behind his knees, and of the feet.  A longstanding 
history of skin rashes was reported.  Tinea cruris of the 
groin and tinea pedis of the feet was suspected.  He was 
again given medication lotion.  An April 2001 VA examination 
of the Veteran's skin noted several shell fragment wound 
scars of the abdomen and lower extremities, but was negative 
for any indication of rashes, lesions, eruptions, or similar 
skin disorders. From November to December 2002, the Veteran 
was hospitalized at a VA Medical Center for treatment of his 
posttraumatic stress disorder.  Tinea pedis of both feet was 
noted during his hospitalization.  In March 2003, the Veteran 
sought treatment for a blister of the right foot.  A past 
history of foot blisters was noted.

The Veteran testified before the undersigned at a Travel 
Board hearing in March 2006.  He stated that he first noticed 
fungal growths on his feet, back, and groin while serving in 
Vietnam.  He was frequently in the field, and did not have 
access to clean clothing and proper sanitation.  He further 
testified that his present condition was the same condition 
he had in Vietnam.

In April 2006, the Veteran submitted lay statements from his 
mother, daughter, and wife, indicating that the Veteran had a 
long history of skin rashes, especially of the feet and 
groin.  His daughter stated that he had blisters on his feet 
for as long as she could remember.  His wife stated that they 
had been married for over thirty-four years, and that the 
Veteran had many rashes during that time.

The Veteran underwent a VA examination in June 2009.  At that 
time, the Veteran reported that he had suffered with skin 
problems since the late 1960s or early 1970's after getting 
out of the military.  He reported having recurrent rashes on 
various parts of his body since that time.  The claims file 
was reviewed by the examiner and the relevant history, 
described above, was recorded.  On physical examination, the 
Veteran had an erythematous maculopapular rash along the left 
lateral neck which encompassed approximately 5 percent of the 
neck.  There was a similar rash on the anterior aspect of the 
right leg.  This condition involved approximately 1.15 
percent of exposed areas, and 1-2 percent of the entire body.  
Further examination revealed post-inflammatory 
hyperpigmentation along the inner aspects of both thighs, 
which affected 1 percent or less of the entire body.  There 
was no evidence of a skin condition on the Veteran's feet.  
The Veteran was diagnosed with atopic dermatitis of the left 
lateral neck and right lower leg, as well as chronic tinea 
inguinalis.

The examiner opined that it was less likely than not that 
either of the diagnosed conditions were incurred during 
military service as there is no mention of a skin disorder 
within the Veteran's service treatment records including on 
the Veteran's October 1968 discharge examination and history 
reports, aside from shell fragment wound scarring.  Moreover, 
the examiner stated that there was no medical evidence or 
studies which linked the diagnosed conditions to Agent Orange 
or other herbicide exposure, and therefore they were less 
likely than not due to such exposure.

As to the Veteran's assertions, as well as those of his 
family members, that these disorders are directly related to 
his period of active service, the only evidence of record in 
support of these claims is their own lay statements.  The 
Federal Circuit held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006). This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony 
may be heard and considered') and credibility ('a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted')).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Federal Circuit set forth a 
two-step analysis to evaluate the competency of lay evidence.  
The Board must first determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, the Board must weigh that evidence against the other 
evidence of record-including, if the Board so chooses, the 
fact that the Veteran has not provided any in-service record 
documenting his claimed injury-to determine whether to grant 
service connection.  See Robinson v. Shinseki, 312 Fed. App. 
336 (2009).

Here, the Board does not find that either the Veteran or his 
family members are competent to render diagnoses of in-
service or post-service skin disorders to include atopic 
dermatitis or chronic tinea inguinalis.  While the Veteran 
and his family are certainly competent to report observable 
skin rashes, neither has been shown to be competent to 
identify these specific disorders based solely on 
observation.  Further, while the Veteran has asserted that 
his skin disorders are the result of exposure to various 
chemicals in Vietnam, he has not demonstrated the medical 
knowledge required to establish an etiological nexus between 
his skin disorders and in-service chemical exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran and his family offered in support 
of his claim have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.  Although the 
Board has determined that the Veteran's lay statements are 
competent as to observable elements of his skin disorders 
over the years, the Board further notes that his assertions 
regarding a chronic, in-service dermatological disorder must 
be weighed against contemporaneous records dated in service 
and subsequent to service to assess the credibility of such 
statements.  Because the Veteran participated in combat, his 
testimony of skin rashes on his body may be sufficient proof 
of an in-service skin disability.  However, at the time of 
separation, as noted above, the Veteran specifically checked 
"no" to a history of skin diseases during his period of 
active duty, and no skin condition was noted on physical 
examination.  Therefore, the Board finds that the Veteran's 
lay statements are of limited probative value.

The Veteran was discharged in October 1968.  The earliest 
documented treatment after service was in April 1990, almost 
28 years after service.  Although the Veteran and his family 
have stated that the Veteran initially experienced chronic 
skin problems following service as evidence of continuity of 
symptomatology, such evidence must be considered in light of 
the contemporaneous records that show no documented 
complaints, treatment or diagnosis of skin disorders for many 
years after service.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent); see also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  The Veteran's claims file contains 
numerous accounts of treatment and diagnoses for various 
dermatological conditions objectively shown years after 
service, but none of his physicians have linked any current 
disorder to his period of service, and the June 2009 VA 
examiner specifically concluded that his current conditions 
are less likely than not related to service or herbicide 
exposure.

Accordingly, the Board finds that the overall weight of the 
evidence establishes that the Veteran's claimed skin disorder 
is not related to his period of active service.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  Thus, the preponderance is 
against the Veteran's claims, and his claims for service 
connection must be denied.


ORDER

Service connection for a skin disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


